Title: Enclosure: Statement of Account, 24 May 1800
From: Barnes, John
To: Jefferson, Thomas


EnclosureStatement of Account
Thomas Jefferson Esqr. In a/c with John Barnes


1800

1800



May 13th
To T. S. Parks
  $7.40.
May 12
By Appt Balle



”
Phillips
   4.

agreed to
$305.51.


”
T. Dobson
  52.91.
24
By Appt. Balle favr JB. card. to New a/c
}
 516.87.


”
Mrs Gardner
   7.80.


15.
Fortune Barnes
  10


”
John Francis
 239.50.





”
John Trump
  17

EE.




16
S.T Mason
  25

Philada 24th. May


”
J. Barry
 193

1800



”
J. Webb
 111.55.

JOHN BARNES


”
G. Hyde
   43.49







 711.65.





24th
 To Schr: Worcester prest Inve.}
 110.73.







$822.38.


$822.38.


”
 To Appt. Balle in a New a/c}
$516.87.





add  ”
To Doct Jackson
  24.40.







 541.27





